DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 7 line 27 “bearing bush 36” should read “bearing bush 36A”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is objected to for reciting “is disclosed” on line 1.
Appropriate correction is required.
Drawings
The drawings are objected to because of the following informalities:
In fig. 10, reference character 60 is pointing to both the spring and the mount/protrusion.

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are replete with clarity issues. Some non-limiting examples include the following:
	Claim 1 recites the limitation “vehicle-attached mounting beam” on line 7. It is unclear to the examiner whether a vehicle is positively recited in the claim. Is this merely a description of the mounting beam that is for a motor vehicle (intended use language)? Or is this stating that the mounting-beam is attached to a vehicle?
Claim 1 recites the limitation "the longitudinal direction" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “flexible hollow tube arrangement” in lines 6-7 and then “the hollow tube” in line 12. This is unclear, but the examiner believes that line 12 intends on reciting “the flexible hollow tube arrangement” because a “hollow tube” has not been previously recited in the claim, and because the specification does not teach the hollow tube arrangement including both a hollow tube along with the middle tube. The dependent claims inherit this issue.
	Claim 2 recites the limitation “the bearing bush that can shift relative to the middle tube” on lines 4-5. This is unclear because in claim 1 it is recited that “at least one of the bearing bushes can shift relative to the middle tube” in lines 11-12, meaning that one or both can shift. Now the claim is implying that one shifts and the other doesn’t, therefore it is not known to which bearing bush the applicant is referring.
Claim 2 recites the limitation “in the longitudinal direction of the hollow tube to the middle tube” on line 5. As the examiner is interpreting recitations of “the hollow tube” to be “the hollow tube to the middle tube” if the hollow tube arrangement comprises the middle tube.
	Claim 3 recites the limitation “the bearing bush” on line 2. It is not understood to which bearing bush the applicant is referring.
Claim 3 recites the limitation "the coupling element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the guiding element” on line 2. This is unclear because claim 3, from which claim 4 depends, recites “at least one guiding element” on lines 3-4.
Claim 4 recites the limitation “hook-shaped” on line 2. It is unclear to the examiner exactly what is meant by “hook-shaped” as hooks can come in different shapes and sizes, and it is not known to what extent is “hook-shaped”.
Claim 5 recites the limitation “the bearing bush that can shift relative to the middle tube” on lines 2-3. This is unclear because in claim 1 it is recited that “at least one of the bearing bushes can shift relative to the middle tube” in lines 11-12, meaning that one or both can shift. Now the claim is implying that one shifts and the other doesn’t, therefore it is not known to which bearing bush the applicant is referring.
Claim 6 recites the limitation “the bearing bush that can shift relative to the middle tube” on lines 2-3. This is unclear because in claim 1 it is recited that “at least one of the bearing bushes can shift relative to the middle tube” in lines 11-12, meaning that one or both can shift. Now the claim is implying that one shifts and the other doesn’t, therefore it is not known to which bearing bush the applicant is referring.
Claim 6 recites the limitation “vehicle-attached support surface” on line 4. It is unclear to the examiner whether a vehicle is positively recited in the claim. Is this merely a description of a support 
Claim 8 recites the limitation “the bearing bush that can shift relative to the middle tube” on lines 2-3. This is unclear because in claim 1 it is recited that “at least one of the bearing bushes can shift relative to the middle tube” in lines 11-12, meaning that one or both can shift. Now the claim is implying that one shifts and the other doesn’t, therefore it is not known to which bearing bush the applicant is referring.
The dependent claims are rejected for depending from a rejected claim. The above examples are found to be non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockelmann (DE 102013102630), translation provided by applicant.
Regarding claim 1, as best understood, Rockelmann teaches (figs. 1-3) a roller blind arrangement (14) for a motor vehicle, comprising; a roller blind web (16) which has guiding tapes (32, one on each 
Regarding claim 2, as best understood, Rockelmann teaches (figs. 1-3) a roller blind arrangement (14) where the hollow tube arrangement (28, 16, 30A, and 30B) is provided with a coupling element (inside surface of 28) which is connected to the middle tube (28) in a co-rotating manner (the surface is a part of the tube, see paragraph 0021 which states “cladding tube 28 together with the bearing sleeves 30a and 30b rotate freely about the curvature of the winding shaft 20 predetermined central point 22, see fig. 3), the coupling element (inside surface of 28) connecting the bearing bush (30A, 30B) that can shift relative to the middle tube (28) in the longitudinal direction of the hollow tube to the middle tube (28).
Regarding claim 5, as best understood, Rockelmann teaches (figs. 1-3) that the bearing bush (30A, 30B) that can shift relative to the middle tube (28) in the longitudinal direction of the hollow tube has an outer profile (outside surface) which engages into an inner profile of the middle tube (28, figure 3).
Regarding claim 9, as best understood, Rockman teaches (fig. 2) that the mounting beam (22) is curved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rockelmann in view of Price (US 5934354).
Regarding claim 3, as best understood, Rockelmann does not teach that the bearing bush comprises at least one guiding element which engages into a guiding track of the coupling element or of the middle tube.
Price teaches (figs. 2 and 4) a roller shade arrangement (10) with a bearing bush (58) that comprises at least one guiding element (74) which engages into a guiding track (76) of a middle tube (12) upon which a roller blind (14) is wound. It would have been obvious to one of ordinary skill in the art to modify Rockelmann by having the bearing bush comprise at least one guiding element which engages into a guiding track of the middle tube as taught by price. This alteration provides the predictable and expected result of being able to adjust the width of the roller shade device to fit the opening required. 
Regarding claim 4, as best understood, modified Rockelmann includes Price which teaches (fig. 4) that the guiding element (74) is formed by a hook-shaped resilient guiding tab (fig. 4).

Price teaches (figs. 2 and 4) a roller shade arrangement (10) with a bearing bush (58) that has an annular collar (62) via which the bearing bush (58) is supported on a support surface (38). It would have been obvious to one of ordinary skill in the at the time to modify Rockelmann with the teachings of Price by having the bearing bush that can shift relative to the middle tube in the longitudinal direction of the hollow tube has an annular collar via which the bearing bush is supported on a vehicle-attached support surface. This alteration provides the predictable and expected result of better supporting and holding the components of the roller shade arrangement in place. 
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rockelmann in view of Chen (US 5036898).
Regarding claims 7-8, as best understood, Rockelmann does not teach that the winding shaft comprises a winding spring which is connected to the mounting beam at one side and to the hollow tube arrangement at the other side, wherein the winding spring is attached to the bearing bush that can shift relative to the middle tube in the longitudinal direction of the hollow tube.
Chen teaches (fig. 3) a roller shade arrangement with a winding shaft (10) and a bearing bush (42), the winding shaft (10) comprising a winding spring (60) which is connected to a mounting beam (70) at one side (via the hole 72, column 2 lines 3-12) and to a hollow tube arrangement (40) at the other side (column 2 lines 3-12), wherein the winding spring (60) is attached to the bearing bush (42, column 2 lines 7-12). It would have been obvious to one of ordinary skill in the art to modify Rockelmann with the teachings of Price so that the winding shaft comprises a winding spring which is connected to the mounting beam at one side and to the hollow tube arrangement at the other side, wherein the winding spring is attached to the bearing bush that can shift relative to the middle tube in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./
Examiner, Art Unit 3634        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634